Exhibit 10.34

 

RESTRICTED STOCK UNIT AWARD DOCUMENT

For Non-Employee Directors

 

LAWSON SOFTWARE, INC.

1996 STOCK INCENTIVE PLAN

 

1.             Award of Restricted Stock Units. Pursuant to the Lawson Software,
Inc. 1996 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a Delaware
corporation (the “Company”) awards (the “Award”) to the non-employee director
(“Participant”) whose name is specified in the separate written Award
confirmation provided by the Company or the Company’s third party administrator
(the “Award Confirmation”), units of restricted common stock (“Common Stock”) of
the Company as follows:

 

The Company awards to Participant the number of “Restricted Stock Units” shown
on the Award Confirmation, subject to the terms and conditions set forth in the
Plan, this Restricted Stock Unit Award Document (“Award Document”) and the Award
Confirmation. The Award Date for the Restricted Stock Units is stated on the
Award Confirmation. No shares of Common Stock will be issuable to Participant
under the Award unless and until the Restricted Stock Units vest as described in
the Award Document. By participating in the Plan, Participant shall be deemed to
have accepted all the terms and conditions of the Plan and this Award Document
and the terms and conditions of any rules and regulations adopted by the
Committee and shall be fully bound thereby.

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Restricted Stock Units.

 

2.             Restricted Stock Units Subject to Plan; Definitions. The
Restricted Stock Units are subject to the terms and conditions of the Plan, and
the terms of the Plan shall control to the extent not otherwise inconsistent
with the provisions of this Award Document. The Restricted Stock Units are
subject to any rules promulgated pursuant to the Plan by the Board of Directors
of the Company or the Committee. The capitalized terms not otherwise defined in
this Award Document have the same meanings assigned to them in the Plan.

 

2.1           The term “Change in Control Transaction” means (1) the closing of
a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company; (2) the Company shall have entered
into a definitive agreement with respect to a tender offer, exchange offer or
merger, consolidation or other business combination with another corporation and
as a result of such tender offer, exchange offer, merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Company, other than affiliates (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation; (3) the Company shall have entered into a
definitive agreement to sell substantially all of its assets to another
corporation which is not a direct or indirect wholly owned Subsidiary of the
Company; (4) a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of this Award Document) of the Exchange Act,
shall acquire 50% or more of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record) (for purposes hereof,
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date of this Award Document) pursuant to the Exchange Act; (5)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or (6) individuals who constitute the Company’s
Board of Directors on the date of this Award Document (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date of this Award Document
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 50% of the directors comprising the Incumbent
Board shall be, for purposes of this clause (6), considered as though such
person were a member of the Incumbent Board.

 

2.2           The term “Fair Market Value” means the closing sale price of
common stock of Lawson Software, Inc., as reported by Nasdaq (Nasdaq:  LWSN), on
the date for which the determination of “Fair Market Value” is being made.

 

2.3           The term “Shares” means the shares of Common Stock subject to the
Award, whether or not those shares are Vested Shares.

 

2.4           The term “Subsidiary” or “Subsidiaries” means any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power

 

1

--------------------------------------------------------------------------------


 

only by reason of the occurrence of a contingency) is at the time owned by the
Company and/or one (1) or more Subsidiaries.

 

2.5           The term “Vested Shares” means the Shares with respect to which
the Restricted Stock Units have vested at any particular time, on a one-for-one
basis (for example, if ten Restricted Stock Units vest, ten Vested Shares of
Common Stock will be issued on the Vesting Date).

 

2.6           The term “Vesting Date” means the earlier of:  (a) the scheduled
vesting date shown in the Award Confirmation (i.e. normally the first day of the
month one year after the Award Date), (b) the closing date of a Change in
Control Transaction of the Company or (c) the date on which the Participant is
no longer a member of the Board of Directors of the Company.

 

3.             Vesting. All (100%) of the Restricted Stock Units will
automatically vest and become the right to receive Vested Shares on the Vesting
Date.

 

4.             No Transfer of Restricted Stock Units. The Restricted Stock Units
cannot be sold, assigned, transferred, gifted, pledged, hypothecated, or in any
manner encumbered or disposed of at any time prior to delivery of the Vested
Shares underlying the Restricted Stock Units after the Restricted Stock Units
have vested pursuant to Section 3 above.

 

5.             Issuance and Custody of Certificate; Delayed Delivery in Certain
Cases.

 

5.1           Subject to the restrictions in this Section 5, upon vesting of the
Restricted Stock Units and following payment of any applicable withholding taxes
or contributions pursuant to Section 8 of this Award Document, the Company shall
promptly cause to be issued and delivered to Participant a certificate or
certificates (in electronic form unless otherwise instructed by the Participant)
evidencing such Vested Shares, and registered in the name of Participant or in
the name of Participant’s legal representatives, beneficiaries or heirs, as the
case may be, and shall cause such certificate or certificates to be delivered to
Participant or Participant’s legal representatives, beneficiaries or heirs. The
Company will issue and deliver the Vested Shares as soon as reasonably practical
after the vesting of the Restricted Stock Units, but no more than 30 days after
such vesting date. Except as provided in Section 5.2 or 5.4, any income will be
recognized by Participant on the date the Participant first becomes eligible to
receive the shares under Section 3. If the issuance of shares is delayed
pursuant to Section 5.2 or 5.4, the Participant will recognize income on the
date the shares may first be issued in accordance with Section 5.2 or 5.4.

 

5.2           The issuance of any Common Stock in accordance with this Award
shall only be effective at such time that the sale or issuance of Common Stock
pursuant to this Award Document will not violate the applicable laws or
regulations of any applicable country, state or other jurisdiction.

 

5.3           At any time after the vesting of the Restricted Stock Units and
prior to the issuance of the Vested Shares, if the issuance of the Vested Shares
to the Participant is prohibited due to limitations under Section 5.2, the
Company shall use its reasonable efforts to remove such limitations.

 

5.4           If Participant is a “specified employee” for purposes of Section
409A of the United States Internal Revenue Code (“Section 409A”), an exception
to the payment restrictions of Section 409A does not apply, and the Company is a
publicly traded corporation at the time of Employee’s termination of employment,
then, notwithstanding any provision in this Award Document to the contrary:  (a)
the issuance of the Vested Shares shall be made to Participant six months plus
five business days following the date of Termination of Participant’s Service
(provided that at the time of actual payment Participant has met all other
requirements for that payment under this Award Document), (b) no payment of such
amount will be made to Participant before the date described in clause (a)
above, and (c) no dividend equivalents shall accrue or be payable to Employee
for any payments that are delayed pursuant to this Section 5.4.

 

6.             Rights as Stockholder. Prior to the Restricted Stock Units
vesting and Participant receiving the Vested Shares underlying the Restricted
Stock Units pursuant to Section 5 above, Participant shall not have ownership or
rights of ownership of any Common Stock underlying the Restricted Stock Units
awarded hereunder. Participant shall not be entitled to receive dividend
equivalents on the Restricted Stock Units.

 

7.             Adjustments. In the event of any stock split, stock dividend,
recapitalization or combination of shares by the Company after the Award Date,
the number of Shares subject to the Restricted Stock Units shall be equitably
adjusted in the same manner as the Company’s outstanding shares of Common Stock.
The Committee will

 

2

--------------------------------------------------------------------------------


 

administer the process for completing that equitable adjustment. The number of
Restricted Stock Units designated in the Award Confirmation has been adjusted
for all stock splits that were effective before the Award Date.

 

8.             TAXES. TO PROVIDE THE COMPANY WITH THE OPPORTUNITY TO CLAIM THE
BENEFIT OF ANY TAX DEDUCTION WHICH MAY BE AVAILABLE TO IT IN CONNECTION WITH THE
AWARD, AND TO COMPLY WITH ALL APPLICABLE INCOME TAX AND SOCIAL INSURANCE
CONTRIBUTION LAWS OR REGULATIONS OF ANY APPLICABLE COUNTRY, STATE OR OTHER
JURISDICTION, THE COMPANY AND ITS SUBSIDIARIES MAY TAKE SUCH ACTION AS IT DEEMS
APPROPRIATE TO ENSURE THAT ALL APPLICABLE PAYROLL, INCOME TAX, SOCIAL INSURANCE
CONTRIBUTIONS OR OTHER TAX WITHHOLDING OBLIGATIONS ARE WITHHELD OR COLLECTED
FROM PARTICIPANT. UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN ITS SOLE
DISCRETION AND EXCEPT AS PROHIBITED UNDER LOCAL LAW, PARTICIPANT MAY ELECT TO
SATISFY PARTICIPANT’S MINIMUM INCOME TAX AND SOCIAL INSURANCE CONTRIBUTIONS
WITHHOLDING OBLIGATIONS, IF APPLICABLE, BY (I) PAYING THAT AMOUNT BY WIRE
TRANSFER OR CHECK (BANK CHECK, CERTIFIED CHECK OR PERSONAL CHECK), (II) HAVING
THE COMPANY OR ITS SUBSIDIARIES WITHHOLD A PORTION OF THE VESTED SHARES
OTHERWISE DELIVERABLE TO THE PARTICIPANT HAVING A FAIR MARKET VALUE IN UNITED
STATES DOLLARS EQUAL TO THE MINIMUM AMOUNT OF SUCH TAXES REQUIRED TO BE
WITHHELD, IN ACCORDANCE WITH THE RULES OF THE COMMITTEE, OR (III) DELIVERING TO
THE COMPANY FOR CANCELLATION, IN ACCORDANCE WITH THE RULES OF THE COMMITTEE,
SHARES OF COMMON STOCK WHICH HAVE A FAIR MARKET VALUE EQUAL TO PARTICIPANT’S
MINIMUM INCOME TAX AND SOCIAL INSURANCE CONTRIBUTIONS WITHHOLDING OBLIGATIONS
AND WHICH EITHER (A) WERE PURCHASED ON A NATIONAL STOCK EXCHANGE OR ON THE
NASDAQ NMS SYSTEM OR (B) HAVE BEEN ISSUED AND OUTSTANDING MORE THAN SIX MONTHS.
THE COMPANY WILL NOT DELIVER ANY FRACTIONAL VESTED SHARES BUT WILL PAY, IN LIEU
THEREOF, THE FAIR MARKET VALUE OF SUCH FRACTIONAL VESTED SHARES. PARTICIPANT’S
ELECTION UNDER THIS SECTION 8 MUST BE MADE ON OR BEFORE THE DATE THAT THE AMOUNT
OF TAX OR OTHER CONTRIBUTION TO BE WITHHELD IS DETERMINED. PARTICIPANT
ACKNOWLEDGES AND AGREES THAT SHOULD THE SHARES OF COMMON STOCK WITHHELD FOR
INCOME TAX AND SOCIAL INSURANCE CONTRIBUTIONS PURPOSES BE IN EXCESS OF THE
AMOUNTS REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW, THE COMPANY SHALL REFUND
THE EXCESS TO PARTICIPANT, WITHOUT INTEREST, AS SOON AS ADMINISTRATIVELY
PRACTICABLE. ANY ADVERSE CONSEQUENCES TO PARTICIPANT RESULTING FROM THE
PROCEDURE PERMITTED UNDER THIS SECTION 8 INCLUDING, WITHOUT LIMITATION, INCOME
TAX AND SOCIAL INSURANCE CONTRIBUTIONS CONSEQUENCES, SHALL BE THE SOLE
RESPONSIBILITY OF PARTICIPANT.

 

9.             Impact on Director Status. This Agreement is not an employment or
directorship contract. Nothing contained in this Agreement shall confer on the
Participant any right to be employed by or serve as a director of the Company or
any Subsidiary.

 

10.           No Trust or Fund Created. Neither the Plan nor this Award Document
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary and Participant or
any other person. To the extent that any Participant acquires a right to receive
Shares or payments from the Company or any Subsidiary pursuant to the Award,
such right shall be no greater than the right of any unsecured creditor of the
Company or any Subsidiary.

 

11.           Consent to Collection/Processing/Transfer of Personal Data.
Pursuant to applicable personal data protection laws, the Company hereby
notifies Participant of the following in relation to Participant’s personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of the Award and participation in the Plan by Participant. The
collection, processing and transfer of Participant’s personal data is necessary
for the Company’s administration of the Plan and participation in the Plan by
Participant, and Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect participation in the Plan by
Participant. As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this Section 11. The Company and Participant’s
employer hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all options, restricted stock units or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by Participant or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing participation in the Plan by Participant. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for participation in the Plan by
Participant. The Company and Participant’s employer will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of participation in the Plan by Participant, and the Company and
Participant’s employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. Participant hereby
authorizes (where

 

3

--------------------------------------------------------------------------------


 

required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing participation in the Plan by Participant, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Stock on Participant’s
behalf to a broker or other third party with whom Participant may elect to
deposit any shares of Stock acquired pursuant to the Plan. Participant may, at
any time, exercise Participant’s rights provided under applicable personal data
protection laws, which may include the right to (a) obtain confirmation as to
the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
participation in the Plan by Participant. Participant may seek to exercise these
rights by contacting the local Human Resources manager or the Company’s Human
Resources Department.

 

12.           No Right of Future Awards. Nothing contained in this Award
Document, the Award Confirmation or the Plan shall confer on Participant any
right to receive any additional stock awards in the future from the Company,
Subsidiary or any other affiliate of the Company or affect in any way the right
of the Company, Subsidiary or any other affiliate to terminate the granting of
equity awards at any time.

 

13.           Interpretation of Terms; General. The Committee shall interpret
the terms of the Award and this Award Document, the Award Confirmation and Plan
and all determinations shall be final and binding. The Award and this Award
Document, the Award Confirmation and Plan (1) are governed by the laws of the
State of Minnesota, (2) may be amended only in writing, signed by an executive
officer of the Company, and (3) supersede any other verbal or written agreements
or representations concerning the Award.

 

14.           Termination Indemnities. Participation in the Plan by the
Participant is voluntary. The value of the Award under the Plan is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any. As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments. Rather, the Award represents a mere investment
opportunity to acquire shares of the Company’s common stock.

 

15.           Private Placement. The grant of the Award is not intended to be a
public offering of securities in Participant’s country but instead is intended
to be a private placement. The Company has not submitted any registration
statement, prospectus or other filings other than in the United States (unless
otherwise required under local law). No employee of the Company or any of the
Company’s affiliates is permitted to advise Participant about whether or not to
acquire shares of the Company’s common stock under the Plan. Investment in the
shares of the Company involves a degree of risk. Before deciding to acquire
shares pursuant to the Award, Participant should carefully consider all risk
factors relevant to the acquisition of the Company’s common stock under the Plan
and carefully review all of the materials related to the Award and the Plan. In
addition, Participant is encouraged to consult a personal advisor for
professional investment advice (at Participant’s own expense).

 

16.           Compliance with Age Discrimination Rule – Applicable Only to
Participants Who Are Subject to the Laws in the European Union. The grant of the
Award and the terms and conditions governing the Award are intended to comply
with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU. To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Award is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

17.           Official Language. Unless prohibited by applicable law:  (a) the
official language of the Award and this Award Document, the Award Confirmation
and Plan is English, (b) documents or notices not originally written in English
shall have no effect until they have been translated into English, and the
English translation shall then be the prevailing form of such documents or
notices and (c) any notices or other documents required to be delivered to the
Company (or equity plan administrator) under this Award Document, shall be
translated into English, at Participant’s expense, and provided promptly to the
Company in English (to the attention of the Company’s Corporate Secretary). The
Company may also request an untranslated copy of such documents.

 

18.           Binding Terms. By accepting any of the benefits of the Restricted
Stock Units, the Participant will be deemed to have agreed to comply with all of
the terms and conditions of the Plan (as applicable to the Restricted Stock
Units), this Award Document and the Award Confirmation. If there is any
discrepancy between the number of Restricted Stock Units shown in the Award
Confirmation and the number shown in the records of the Company’s Corporate
Secretary, the records of the Company’s Corporate Secretary shall prevail.

 

4

--------------------------------------------------------------------------------